TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-06-00095-CV




                                     In re Gerald B. Wilson




                     ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                            MEMORANDUM OPINION


               Gerald B. Wilson petitioned this Court for a writ of mandamus directing the district

court to act on Wilson’s motion for a judgment nunc pro tunc giving him additional jail time credit

in cause number 74,075. See Ex parte Ybarra, 149 S.W.3d 147, 148-49 (Tex. Crim. App. 2004).

After the mandamus petition was filed and a response was requested, the district court signed a

judgment nunc pro tunc giving Wilson credit for the additional jail time he sought. Accordingly, the

petition for writ of mandamus is denied. See Tex. R. App. P. 52.8(a).




                                              __________________________________________

                                              Bea Ann Smith, Justice

Before Justices B. A. Smith, Puryear and Waldrop

Filed: March 17, 2006